 

 

Case: 18-01096 Doc: 7 Filed: 10/18/18 Page: 1 of 3

Official Form 416B (12/15)

 

Form 4165 CAPT|ON (Short Tit|e)

(May be usedif11 u.s.c. § 342(¢) is norapplicable) M UCT 18 P 3~' Gq__

,rl.¢.' .,,r»_-.;:("

    

United States Bankruptcy Court “'*
z,lc§"zzg M District OfM

m re %/Mg@v BMLMM ,
` Case No.
Debtor [§ Mézé mc

' AK(?</l/l/M _ @,M l Chapter

, /1»»,/@>»
WMLWCM [Desigwchzcterofpaper] ‘Ao/d god .) O/gyé'

®K HMW\ AW/MM MM

 

 

V)@@%L'

 

 

Cag 1@0119$5` Doc: 7 Filed: 10/18/18 Page: 2 of 3
32500A (Form 2500A) (12/15)

CERTIFICATE OF SERVICE

l, 10 hl) §§ 4 J'/ (name), certify that service of this summons and a copy of
the complaint was made / d ‘/ 7`~/? (date) by:

Cl Mail service: Regular, first class United States mail, postage tiilly pre-paid, addressed

to.

g Personal Service: By leaving the process with the defendant or with an officer or agent

ofdefendantat: /,1 (/HH mWIt/} a¢.¢t?'“‘
/</ggé 5./0/;1//2@¢'/7!, J/¢¢ 75/’!§

'”// ‘Y/¢ s /\/ &li/KW"?

U Residence Service: By leaving the process wi e following adult at:

L`.] Certiiied Mail Service on an Insured Depository Institution: By sending the process by
certified mail addressed to the following officer of the defendant at:

Cl Publication: The defendant was served as follows: [Describe briefly]

El State Law: The defendant was served pursuant to the laws of the State of , as
follows: [Describe briefly]

If service was made by personal service, by residence service, or pursuant to state law, I iiuther
certify that I am, and at all times during the service of process was, not less than 18 years of age and
not a party to the matter concerning which service of process was made.

Under penalty of perjury, I declare that the foregoinM
Date /0'£<('/4 Vé§

Signature _ /`
PrintName: {v Lli/) ;/IJL!‘Y ;/A//)J€%
Business Address: )/zp M /‘¢ )Q¢/
fy /L d ’7,7.// 9

 

 

 

 

~@ /~W/ sss noting nasa sampling nassaqu

UNITED STATES BANKRUPTCY COURT FILED
WESTERN DISTRICT OF OKLAHOMA 001 17, 2018

Grant E. Price , Clerk
U.S. Bankruptcy Court

Westem District of Oklahoma
IN RE:
Alexander Louis Bednar CaSe Nllmbel‘! 15_11916 ~ TRC
Debtor(s). Chapter 7
Alexander L. Bednar
Plaintiff(s)
V Adv. Number: 18-01096 - TRC

Franklin American Mortgage Company et al.
Defendant(s)

MON AD RY RO E DI G

 

Summons Issued on Franklin American Mortgage Company

l YOU ARE SUMMONED and required to submit a motion or answer to complaint Which is attached to this
summons to the Clerk of the Bankruptcy Court within 30 days from the date of issuance of this summons, except
that the United States and its offices and agencies shall submit a motion or answer to the complaint within 35
days of issuance.

Address of Clerk:
Clerk, U.S. Bankruptcy Court
Westem District of Oklahoma
215 Dean A. McG-ee Avenue
Oklahoma City, OK 73102

At the same time, you must also serve a copy of the motion or answer upon the attorney for the plaintiff

  
  
   
   
   

Name and Address of Attorney for the Plaintiff:
Alexander L. Bednar

15721 Via Bella

Edmond, OK 73013

lf you make a motion, your time to answer is governed by F ederal Rule of Bankruptcy Procedure 7012.

IF YOU FAIL TO RESPOND TO THIS SUMMONS, YOUR FAILURE WILL BE DEEMED TO BE YOUR
CONSENT TO ENTRY OF A IUDGMENT BY THE BANKRUPTCY CGURT AND JUDGMENT BY
DEFAULT MAY BE TAKEN AGAINST YGU FOR THE RELIEF DEMANDED IN THE COMPLAINT.

Date lssucd: October l7, 2018

FOR THE COURT
Grant E. Price
Court Clerk

By: s/ Melissa E. Morgan
Deputy Clerk

 

 

